DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply received 23 June 2022.
Claim 1 was amended 23 June 2022. 
Claims 19-20 were added 23 June 2022. 
Claims 1, 3, and 15-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and therefore its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not mention a second or third graphical user interface. It does mention that the system includes a graphical user interface from a client computer, but not that the system uses multiple[le graphical user interfaces in conjunction with each other (para [0076]). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3, and 15-20 are drawn to a system which is a statutory category of invention (Step 1: YES). 
Independent claim 1 recites: negotiating a purchase of a pharmaceutical treatment between a provider of the pharmaceutical treatment and a purchaser of a pharmaceutical treatment, receive one or more assumptions associated with a patient agreed upon by the provider and the purchaser, wherein the one or more assumptions include an average patient body surface area, an average patient weight, and a date associated with the agreed upon assumptions; receive via the first user input field an offer to purchase the pharmaceutical treatment comprising a first set of parameters; wherein the first set of parameters comprises a number of patients eligible for the pharmaceutical treatment, an expected rebate, and an offer to purchase price including a price of the pharmaceutical treatment in a first format, wherein the first format includes the expected price of the pharmaceutical treatment being a price per patient; transform the received first set of parameters to a second set of parameters, wherein transforming the first set of parameters to the second set of parameters includes determining a subset of the set of first parameters based on one or more patient assumption factors, wherein determining the subset of the set of first parameters further comprises, excluding one or more parameters of the first set of parameters based on an indication to hide the one or more parameters; determine a second format for the second set of parameters wherein the second format includes the expected price of the pharmaceutical treatment being a price per pack for the pharmaceutical treatment; including the second set of parameters; receive via a second user input an offer to provide the pharmaceutical treatment comprising a third set of parameters, the third set of parameters being provided in a third format, and wherein the third set of parameters include an offer to provide price, the offer to provide price including an offered price per pack of the pharmaceutical; convert the third set of parameters form the third format to the first format, wherein converting the third set of parameters comprises converting the price per pack of the pharmaceutical treatment to the first format comprises converting the determined price per pack of the pharmaceutical treatment to a price per patient of the pharmaceutical treatment; determine a probability of success of a negotiation between the purchaser and the provider wherein the probability of success is based upon a percentage associated with a difference between the offer to purchase price and the offer to provide price; and cause display including the third set of parameters and a recommendation to the purchaser or the provider based on the probability of success, the recommendation including a recommended adjustment for a subsequent round of negotiation. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a provider and purchaser by negotiating a purchase of a pharmaceutical. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES)
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computerized system”, “memory”, “processor”, “first computing device”, “second computing device”, and “device” , “network”, “first graphical user interface”, “second computing device”, “second graphical user interface”, “third graphical user interface” are recited at a high level of generality (e.g., that the comparing and determining is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 12 and 
Paragraph 5, where “The computerized system provides the second set of parameters to a second computing device, receives from the second computing device, a third set of parameters associated with the pharmaceutical treatment, wherein the third set of parameters are based on the one or more factors associated with the treatment, the third set of parameters being provided in a third format, converts the second third set of parameters negotiating price from the second third format to the first format based on a second set of parameters, and presents the converted third set of parameters received from the second computing device to the first computing device party.”
Paragraph 31, where “The payers and the pharmaceutical companies may be connected to a negotiation engine 108 via a network 106. In some embodiments, network 106 may be any one of a wireless local area network, local area network, Internet, or any other form of network.”
Paragraph 74, where “[0074] Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processor of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for executing instructions and one or more memory devices for storing instructions and data.”
Paragraph 72, where “[0072] The subject matter described herein can be implemented as one or more computer program products, such as one or more computer programs tangibly embodied in an information carrier ( e.g., in a machine readable storage device), or embodied in a propagated signal, for execution by, or to control the operation of, data processing apparatus (e.g., a programmable processor, a computer, or multiple computers). A computer program (also known as a program, software, software application, or code) can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A computer program does not necessarily correspond to a file. A program can be stored in a portion of a file that holds other programs or data, in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code). A computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network.”
Paragraph 76, where “The subject matter described herein can be implemented in a computing system that includes a back end component (e.g., a data server), a middleware component (e.g., an application server), or a front end component (e.g., a client computer having a graphical user interface or a web browser through which a user can interact with an implementation of the subject matter described herein), or any combination of such back end, middleware, and front end components.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 3, and 15-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
The arguments filed 23 June 2022 have been fully considered. 
Regarding the arguments pertaining to the 112(a) rejection, these arguments are persuasive. The amendments claim how the probabilities of success are calculated and the rejection is withdrawn, however a new 112(a) rejection has been added in view of the claim amendments. 
Regarding the arguments pertaining to the 112(b) rejection, these arguments are persuasive. The amendments overcome the rejection and it has been withdrawn. 
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. Applicant argues that the invention is similar to example 42 and is directed to a practical application. Examiner respectfully disagrees. Example 42 is directed to the updating of patient medical records and allows remote users in real time to share updated information in a standardized format which creates a practical application by having a specific improvement. The improvement is that of real-time updating across remote computing devices in a singular standardized format. The current invention is merely transferring of data between multiple computing devices, and does not provide a specific improvement, but merely uses generic computer components to transfer data. The use of graphical user interfaces and multiple computing devices does not change that there is no specific improvement to provide a practical application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                   
                                                                                                                                                                                     /ROBERT A SOREY/Primary Examiner, Art Unit 3626